SANDERSON, J.
The controlling question in this case was decided in favor of the appellant in Creighton v. Manson, 27 Cal. 614. We there held that a resolution of intention to grade a street, passed by the board of supervisors of the city and county of San Francisco prior to the passage of the act of the 25th of April, 1862 (Stats. 391), must be presented to the president of the board for Iris approval, and that without such approval no lien for street assessments could be enforced against adjacent lots. We are asked to overrule that case but we can see no good reason why that should be done.
The order denying a n.ew trial is reversed and a new trial granted.
We concur: Rhodes, J.; Shatter, J.; Currey, C. J.